Citation Nr: 0720459	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-44 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.  

This appeal arises from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDINGS OF FACT

1.  The veteran has stated he has had symptoms of tinnitus, 
noise in his head or ears, around the last fifty years.  

2.  In service the veteran's specialty was a fire controlman 
on naval vessels, which included firing cannons on board.  

3.  The veteran first noticed ringing in his ears after 
firing antiaircraft guns in service.  


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the Board has resolved the claim favorably, there can 
be no prejudice due to any defect associated with VA 
compliance with the duties to notify or to assist, consistent 
with 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
Therefore, no further discussion is warranted on this matter.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Factual Background and Analysis.  The veteran served from 
July 1943 to December 1945 in the U.S. Navy.  Service medical 
records do not include any treatment of, diagnosis of any ear 
or nerve disorder.  His hearing was normal at service 
entrance and separation.  

The veteran contends he currently has tinnitus due to his 
exposure to noise in service.  When he was initially examined 
by VA in November 2002 the veteran testified he did not 
understand the meaning of the word tinnitus, and the examiner 
reported the veteran denied having it.  

A VA audiological evaluation in December 2003, however, 
includes a diagnosis of tinnitus, which the veteran described 
as a buzzing noise he heard for the last 50 years.  

The veteran testified in March 2007 at a hearing before the 
undersigned Veterans Law Judge that he served aboard ship as 
a fire control man.  His duties included firing cannon.  (T-
2).  He describes first noticing having ringing in his ears 
after a session firing the cannon aboard ship.  (T-3).  
Shortly after he was separated from the service he noticed 
the ringing.  He served aboard a carrier that was sunk by 
torpedoes.  As part of his duties he fired antiaircraft guns.  
(T-4).  They were five inches in diameter and shot 40 
millimeter shells.  After shooting a round he recalled having 
trouble hearing after the firing stopped.  He wore headphones 
to receive instructions to fire.  The ringing in his ears 
gradually became more noticeable.  

The Board notes that tinnitus is a subjective complaint which 
may not be verified by objective examination.  Only the 
veteran is capable of perceiving the ringing in his ears.  
Due to the nature of his complaint his reports are considered 
competent evidence of its existence.  38 C.F.R. § 3.159 
(2006).  The Board has carefully reviewed the veteran's 
testimony and finds it credible.  It is consistent with the 
nature of the veteran's service.  

In view of the foregoing, the Board concludes the evidence 
demonstrates tinnitus was first manifested in service, the 
veteran had significant noise exposure in service, he 
reported gradual increasing ringing in his ears since 
service, and there is a current diagnosis of tinnitus.  
Resolving any reasonable doubt in favor of the veteran, the 
evidence supports the grant of service connection for 
tinnitus.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


